EC-Syria Euro-Mediterranean Association Agreement (debate)
The next item is the report by Mrs De Keyser on behalf of the Committee on Foreign Affairs containing the European Parliament's recommendation to the Council on the conclusion of a Euro-Mediterranean Association Agreement between the European Community and its Member States, of the one part, and the Syrian Arab Republic, of the other part.
rapporteur. - (FR) Mr President, I am grateful to the Commissioner for her presence here today. The EU-Syria Association Agreement is the missing piece in the Barcelona process, but it is also the Godot of the European Parliament: continually heralded, but never concluded.
The negotiations on this agreement started in 1996, before Syria withdrew from Lebanon. They were difficult, but they nevertheless resulted in a much-revised draft that laid down, for example, the non-proliferation of weapons of mass destruction and the fight against terrorism. The agreement was signed in the Council in October 2004, but the ratification process was interrupted by the appalling assassination of the former prime minister Mr Hariri on 14 February 2005. We all know what happened next. People in Lebanon and all over the world immediately pointed the finger at the government in Damascus. An investigation, led initially by Mr Mehlis and now by Mr Brammertz, was carried out in situ, and Resolution 1559 called for the withdrawal of Syrian troops and secret services from Lebanon.
The presumption of innocence is one of the pillars of our legal systems, but we must also bear in mind the precautionary principle. Although Syria made haste to withdraw its troops from Lebanon, it was initially hesitant about cooperating with Mr Mehlis. Europe therefore cautiously distanced itself from the Damascus Government. Is this caution still acceptable today, when various events both on the international stage and within Syria's internal political system should encourage us to reopen dialogue? The Council will be the judge of that, but I, for my part, am in favour of dialogue and the Committee on Foreign Affairs supported me in this by a large majority. This dialogue could ultimately lead to the signing of the agreement, but that question is still premature and is not the purpose of the recommendation.
So, then, what are these events? First of all, there is the renewal of effective cooperation with Mr Brammertz's investigation, as attested to in his latest report. Next, it has become apparent that our isolation of Syria has been counter-productive in terms of democracy within the country, and has failed to weaken a strong government. Our empty-chair politics have contributed to destabilising a reforming tendency that was cautiously raising its head. What is more, the voice of Europe, which in the past has been raised to defend activists and political prisoners, is now hardly to be heard. Finally, and this is my third point, the tragedy in Lebanon has been a terrible lesson. The war between Israel and Lebanon was proof, if proof were needed, of the danger and uselessness of force. It demonstrated the need to work politically with all those involved in this conflict, and we know that, behind the two protagonists, other influences are at work: the United States without doubt, but also Iran and Syria. As Europe closed its doors, Syria found other allies, notably Iran, which provided not only oil but also a war-like ideology that does nothing to promote peace in the Middle East.
Europe has now made a strong commitment to the Middle East, and there have been successive diplomatic missions on a regular basis. Support for the reopening of dialogue with Syria regarding the association agreement forms part of this preventative strategy, because another conflict in this region could be even more devastating. Let us be under no illusions. Syria will not break off from Iran in terms of trade, but its highest authorities claim to be prepared to distance themselves from Iran in terms of the Middle East peace process. This is an important step. This is a country with a strong and hardline government, where human rights are not sufficiently respected, and my report discusses these problems quite unambiguously. Having said that, Syria is a great and civilised country that must be treated with respect, dignity and honesty. It could be a stabilising influence in the Middle East and we need it. When Mr Siniora was here, he put forward the scenario of a solution to the problem of the Shebaa farms, and there are other possible points of conciliation. I would advocate that we open up all avenues. I would like to thank my fellow Members from all parties for their valuable assistance in drawing up this recommendation.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, on behalf of the Council I would like to thank Mrs De Keyser for an important report that covers the Syrian situation excellently. The Council shares many of the concerns expressed in it with regard to Syria.
As Mrs De Keyser says in her report, Syria may have an important role to play in the Near and Middle East 'as a link between the parties in the peace process and a facilitator of a resolution of the regional conflict'. For this reason, the Council too decided in August to authorise High Representative Javier Solana and the Finnish Presidency to be in contact with all relevant parties that may influence finding a solution to the crisis in Lebanon and the situation in the Middle East more generally. Unquestionably, these parties also include Syria.
Since the dramatic events of the summer, it has been important to stabilise the situation in Lebanon and regions close to it. When Finnish Foreign Minister Erkki Tuomioja met with his Syrian counterpart at the end of August the message to Syria was a clear one. We expect Syria to work to implement Resolutions 1559, 1680 and 1701. Syria should support the national reconstruction process in Lebanon and do its utmost to stabilise the political situation inside Lebanon. Equipping armies other than the Lebanese and the question of arms smuggling have a fundamental impact on whether a ceasefire can be built on a sustainable basis. There are also questions that remain unanswered with regard to the demarcation of the border between Syria and Lebanon and the establishment of diplomatic relations. Solving the complex problem associated with the Shebaa area will likewise require Syria's cooperation. Syria must also continue to show a desire to cooperate with the Brammertz commission which is investigating the Hariri assassination.
A question that is outside the scope of Resolution 1701 but important for stability in the region is the activity of Palestinian organisations with their headquarters in Damascus and Syrian support for them. Furthermore, Syria's relations with Iraq and Iran and its activities with regard to these countries have direct implications for the general situation in the Middle East.
The Council is also closely following progress in human rights in Syria. Especially worrying were the arrests in the spring of those who are defenders of human rights and who signed the Beirut-Damascus Declaration. The fact that some of them were recently released is obviously welcome news. The EU will be closely observing how, for example, freedom of gathering in a public place and freedom of expression are being implemented in the country. Obviously, Syria must also act in accordance with the principles of international human rights. The reopening of the Civil Society Training Centre, which has EU support, is an important objective. The centre was shut in the spring just a week after it had opened.
Continual links with Syria are being maintained, especially via Euro-Mediterranean cooperation. The meeting of Foreign Ministers in Tampere in November, which Syria has also been invited to attend, will provide an excellent forum for discussions.
Syria is an important actor in the Middle East. It can choose: it can either be a troublemaker or a constructive partner. Syria's historically strong ties with Lebanon mean that it has an especially important role to play in implementing the UN Security Council Resolutions with respect to the situation in Lebanon. The Union has continually stressed that Lebanon's right to self-determination, territorial inviolability and political independence must be respected. In order to bring stability to Lebanon and the entire region it is important that arms smuggling to Lebanon be prevented. Syria needs to watch its borders to achieve this aim.
The Council has said that it is willing to improve relations with Syria, if the country's behaviour seems to favour this. The ball is now in their court. Given the right circumstances, the Union could, for example, reconsider the possibility of signing the Association Agreement. This would of course promote cooperation between the EU and Syria, especially financially, as well as reforms that are essential for Syria's development, which is the assumption also made in the report.
Member of the Commission. Mr President, first of all I think this is a very timely discussion. Thank you for putting it on the agenda.
I have followed closely the discussions in the AFET Committee on Ms De Keyser's substantive and comprehensive report. The report is a fair account of the internal and regional challenges facing Syria. I welcome this reflection by the European Parliament on the way forward with Syria. After the conflict in Lebanon and in the new context of United Nations Security Council resolution 1701 (2006), it is indeed the right moment to reassess where we are with our current policy.
Syria is a long-standing partner under the Barcelona process and is a potential candidate for the European Neighbourhood Policy in the medium term. I share your view that we have a strong interest in bringing that country closer to Europe. Syria, as we all know, is an essential player for stability in the Middle East. It is a key part of the puzzle when it comes to finding a long-term solution to the conflicts in the region and also in the implementation of resolution 1701 in full. In this critical moment for the peace process, Damascus has the power to be part of the solution and not part of the problem. This means that we expect Syria, as you have stated in the motion for a resolution, to pass the right messages to Hezbollah and Hamas, to prevent arms shipments into Lebanon, as our colleague from the Council has said, and to help with the settlement on the Shebaa Farms. As I have indicated, I believe that re-engaging with Syria should be part of our strategy. A different issue is then whether and how far we can re-engage here and now. The first thing we need in order to re-engage with Syria is for its leaders to show their commitment and their interest in moving forward and taking positive steps on a number of issues.
As you well know, lately we have gone through difficult times in our relationship with Syria. Ms De Keyser's report addresses a number of the political divergences. Overcoming the political deadlock depends on the leadership's ability to translate some of its words of goodwill into deeds of goodwill. Syria has a new opportunity at this critical time for the peace process to demonstrate that it is serious about contributing positively to regional stability.
In the absence of an association agreement, we have limited scope to tackle matters of concern. Nevertheless, we have tried where we can, and where we feel it is of interest for the people of Syria. We have tried to continue programmes in those areas that directly benefit the citizens of Syria. For example, on human rights, the European Union uses diplomatic channels to address the most serious violations, including, for instance, the cases of prisoners of conscience. We have also reacted to the limitations on freedom of expression and the wave of arrests that accompanied the publication of the Beirut-Damascus declaration last May. But it is not by cutting off contacts that we will achieve much progress. With no dialogue, we have no influence.
We should therefore turn the situation around, give a positive perspective to relations with Syria and set out the areas where we expect progress. We do so in part through our cooperation programmes. Syria now seems to be well engaged on the road to economic transition and we welcome the approval of Syria's national agenda for reforms sponsored by Deputy Prime Minister Dardari last May. Support for the implementation of the reform process, including progressive steps to political opening, could be the focus of our action in the next few years, if things go well.
Cooperation under the ENPI - the European Neighbourhood Policy Instrument - will allow us to give Syria the medium-term prospect of full participation in the Neighbourhood Policy. The ENP will then bring additional benefits and, we hope, a more interesting package for them, when the time is ripe.
As for the association agreement, it is still on the table. We have finalised all technical preparations and we have initialled the agreement. Now, it is pending a decision on signature from the Council. Signature is a process. So far, political circumstances have not been right. Member States still expect Syria to take more positive and credible steps to make signature possible, including on regional issues such as Lebanon and Palestine.
Syria's recent statements to facilitate the implementation of Security Council resolution 1701 may be encouraging signs in this respect, as are President Assad's calls for resuming peace talks, which have had some positive echoes in Israel.
Like the European Parliament, the Commission is a strong believer in dialogue. Therefore, I very much hope that the positive messages that we have received from Damascus lately will be transformed into deeds and that we will be able to restore a strong relationship with that country.
on behalf of the PPE-DE Group. - (ES) Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, I would like to begin by congratulating Mrs De Keyser on the draft recommendation that she has presented and on all of the work that she has been doing on relations with Syria.
I believe that it is important for us to consider and place this debate within its most appropriate context, Mr President. That context, as the Commissioner has said quite rightly, should be an assessment of the situation, on the journey towards an Association Agreement, without forgetting that we must also promote dialogue, parliamentary dialogue in our case, with Syria, given that country's strategic importance within the region's complicated context, as others have emphasised.
I believe, however, that it is also important to stress - and the text of the resolution makes this very clear - that this is not the time for Parliament to pronounce itself in favour of the Association Agreement. The resolution - the draft recommendation - states quite clearly that the conditions have yet to be met: there must be very clear progress in a number of areas.
Syria's conclusion of a defence agreement with Iran is not good news. There must be substantial progress in terms of respecting the European Union's traditional thinking in the field of democracy and human rights. The United Nations Security Council Resolutions and the territorial integrity of Lebanon must be respected and Syria must cooperate in clearing up the assassination of ex-Prime Minister Hariri. It must also make progress in relation to the abolition of the death penalty, respect for religious minorities, etc.
I therefore believe, Mr President, that there is still a long way to go. There is some good news, such as Mr Dandari's appointment as Deputy Prime Minister. I had the privilege of meeting him following a mission in Lebanon. I believe that only on this basis, as the Commissioner said a moment ago, must we turn this list of good intentions into concrete actions, so that the European Union can give the green light to this important Association Agreement between the Union and Syria.
Mr President, I should like to start by thanking Mrs De Keyser for her outstanding report, and also Mr Salafranca for his good cooperation, which has made it possible for a report such as this one to be adopted by a large majority.
Syria is not a straightforward country, but a problematic one in a problematic region. If, though, we want to establish stability and peace in this problematic part of the world, we need Syria to cooperate with us. Where Lebanon is concerned, it really ought to dawn on Syria, once and for all, that a politically stable and economically strong Lebanon is to its own benefit and does not constitute a danger to it.
Moving on to Iran, we have no objection to make to friendly relations between that country and Syria, for such is only right and proper among neighbours, but this friendship should bear fruit in a constructive contribution, in a peace process, rather than in a blockade.
I do indeed understand that Syria is demanding that Israel return the Golan Heights, but Syria must acknowledge that Israel has security interests that it cannot renounce, and should help facilitate peaceful developments in Palestine and, in particular, in the Gaza Strip, not only in the shape of peace between one Palestinian and another, but also between the Palestinians and Israel.
It is vitally important that we engage in this dialogue, and in that connection I should like to remind the House of an expression that the Commissioner used, namely 'leadership ability'. I would like to see the President of Syria pay less attention to those whose whisperings in his ear have caused Syria, over recent years, to be led into isolation, but rather to those of his advisers who want to take his country back to a dialogue with the international community, especially with the European Union.
on behalf of the Verts/ALE Group. - (FR) Madam President, a crucial obstacle on the road to ratification has arisen, namely the ever-worsening human rights situation in Syria. Observers regularly denounce the arbitrary arrests, the acts of torture, the blatant discrimination against minorities, the barriers to freedom of expression and of association, and the harassment and imprisonment of people who work peacefully to enhance freedoms in Syria.
I refer in particular to Michel Kilo, Anwar al-Bunni and Mahmoud Issa, who are still being detained for having signed in May the Beirut-Damascus Declaration calling for the normalisation of relations between Lebanon and Syria. Michel Kilo should have been released on 19 October, but a further charge has resulted in his prison term being extended. Mr Issa was released on 25 September but was re-arrested just two days ago. These examples, among many others, demonstrate the lack of a genuine desire on the part of the Syrian authorities to undertake the necessary democratic reforms.
Under these circumstances - as you said, Mrs De Keyser - there is no question of the European Union concluding an association agreement with Syria. As the Resolution states, an improvement in the human rights situation and respect for democratic values must be a prerequisite for the conclusion of any agreement. Moreover, it is also important to put in place an effective control mechanism as part of the application of the 'human rights' clause. This approach should also be applied, inter alia, to Russia and to Turkmenistan, and to a good many other countries too. The same goes for the consistency of the positions adopted by Parliament.
on behalf of the GUE/NGL Group. - (PT) Madam President, the purpose of the De Keyser report is dialogue and the future normalisation of our relations with Syria.
We see the Association Agreement as a part of this political process. I stress the word 'political' because, from an economic point of view, the Agreement is much more beneficial for Europe than for Syria. The suspension of relations with Damascus was a political mistake. Europe should not have blacklists and should not blindly follow North American ideas on the axis of evil. Regardless of its regime, Syria is a country that is vital to peace in the region. Europe must learn to respect the complexity of Syrian society and the many shades of opinion there. The regime is politically authoritarian, yet has a liberal attitude to the economy, religion and customs. Pluralism is stifled and constrained, yet it exists in society and in the institutions. The less the western powers intervene in the region, the more pluralism will be allowed to flourish.
It is a pity that the final version of the report suffers from shades of the colonial era on a number of issues. For example, it is not up to us to say who is and who is not trustworthy, because we ourselves, rightly, do not accept such opinions from third parties. It would also be better if it did not cast far-fetched aspersions over non-existent relations between Damascus and Al Qaeda and Sunni fundamentalism. This ignorance does us no favours. We owe it to ourselves to be consistent, as well. Diplomatic relations cannot hinge on the outcome of a criminal investigation. Evidence pertaining to the crime of the horrific assassination of Rafiq Hariri must be heard in court. Otherwise, our policies run the risk of violating the principle of the presumption of innocence.
In any event, the report is clear on the important issue; it seeks normal relations and that is a good thing. It is good that the issue of human rights should be at the heart of this normalisation process, but Europe needs to apply the same policy to all other countries, including Israel. Lastly, it supports the restitution of the Golan Heights to Damascus, an area Syria has never resorted to violent means to recover; this is a proposal supported in UN resolutions.
on behalf of the IND/DEM Group. - (NL) Madam President, like the Committee on Foreign Affairs, I too will be emphatically voting against the De Keyser report during the plenary vote. Anyone in this House who advises the Council to conclude an association agreement with Syria is giving support to a ruthless minority regime about which it is sufficient to say that the only entities it regards as strategic partners in its region are the Islamic Republic of Iran and Hezbollah. The present resolution misjudges once again the true nature of the Assad regime where literally everything revolves around the preservation of power. As a consequence, the rapporteur has succumbed to illusions of possible positive effects of the association agreement on Damascus' internal and external policy.
If I could catch Mrs De Keyser's eye, I should not like to keep from you the opinion held by a recognised Syria expert from my country who has made many visits to that country over the years; he told me, only the other day, in plain words, that 'democracy is considered to be a deadly threat by those in power', and that this is something that has become obvious to him in recent years in discussion with sources within the regime, including with the oh-so-liberal Mr Dardari. What is so absurd about this report is that the document is full of cautionary words against following the diplomatic false scent in the direction of Damascus. This is food for satirists rather than for politicians.
on behalf of the ALDE Group. - (PL) Madam President, we are today discussing an Association Agreement with a country whose significance must be clear to everyone in this House. This is a country concerning which we have a great number of objections and reservations. There is no mistaking that Syria is directly or indirectly involved in the smuggling of weapons to terrorist organisations. There is no mistaking that Syria has close links to Iran. It is a fact that we have very serious concerns about the standard of Syria's respect for human rights and civil rights. The question arises as to which instruments the European Parliament and the European Union should use. Will this agreement promote democracy? Will it make the instruments at our disposal for bringing pressure to bear on this government more efficient, or will it weaken our position?
I believe that mutual understanding and the possibility of exerting pressure will strengthen our position and that the agreement in question should be supported. I believe this should be based on the premise that our stance and our opinion as the European Parliament requires respect for human rights and civil rights. This must be made abundantly clear at every opportunity. Ceasing to support terrorist activity has to be a sine qua non. It is essential to apply pressure of this kind, otherwise we shall be infringing our fundamental principles.
(DE) Madam President, Commissioner, Madam President-in-Office of the Council, we have to be clear in our own minds about the fact that the crisis in the Middle East - not only where Lebanon is concerned, but also the Middle East problem as a whole - is capable of resolution only if Syria is brought on board, for it, at present, maintains links with Iran and Hizbollah, and thought must be given to how, if at all, these links can be dismantled, and in such a manner that it is in Syria's interests. Syria is a Sunni and secular state, with relatively little in common, ideologically speaking, with Shiite fundamentalists.
This is what would make it possible for us to make use of an association agreement, provided that improvements are made in the observance of human rights and a solution found to the question of how we and it can join together in combating terrorism. What is certain is that supplies of weapons to the Lebanon cannot be wholly stopped without Syria's consent, and that must be seen to be a factor. Such a solution is also conditional upon the problem of the Shebaa farms being resolved. That is of the utmost importance if Hizbollah are to be denied the excuse that they need to have weapons in the area, since it is Israeli-occupied territory. For all these reasons, both the situation within Syria and that country's relations with the European Union need to be improved.
The initiative on the part of the Mrs De Keyser and the Committee on Foreign Affairs - of which, it is my impression, both the Council and the Commission take a sympathetic view - makes an important contribution towards Syria being offered the opportunity to secure its own interests and thereby make a constructive contribution to the peace process in the region. It is evident that the Syrian regime is no friend of democracy, that it violates human rights, that people - both Syrians and others - must be set at liberty and that a stop must be put to the cooperation with the military arms of Hizbollah and Hamas; even so, I do believe that a dialogue of this kind is possible and that the offer of an association agreement, within this framework, can be an effective means to that end.
(FR) Mrs Lehtomäki, I should like to begin by thanking Mrs De Keyser for this excellent report. The conclusion of an association agreement between the European Community and Syria would constitute a very encouraging political sign in terms of establishing peace in the Middle East, which is something that we all so earnestly desire. Association agreements are an excellent way to put pressure on countries. Thus, in return for our economic and commercial cooperation, we must ask Syria to become a democratic country that respects fundamental freedoms; to stop interfering in its neighbours' affairs; to strictly delimit its border with Lebanon; and to stop supporting the Hezbollah militias or the Hamas fundamentalists that it is sheltering. Syria must release the intellectuals, human rights defenders and political prisoners that it is holding in its prisons. It must also respect the right of the minorities living on its territory, especially the Kurds, to whom it must offer citizenship, since they do not have it.
If Syria renounced its Greater Syria project and if it turned to allies other than Iran, the entire region would benefit. Syria, more than any other country in the region, is able to play the role of governor and peacemaker, particularly in relation to the Iraqi and Palestinian issues. Europe must make every effort to include Syria among its strategic allies in the Middle East. If the wind of change rose in Syria and if the country practised a policy of openness, then all of the populations in the Middle East could finally start to free themselves from the yoke of dictatorship and theocratic populism.
Madam President, this report asserts that an EU-Mediterranean agreement would give decisive impetus to the political, economic and social reforms needed in Syria, yet the report also deplores the signing of a military agreement between Syria and Iran, which the Syrians say will increase cooperation against what they call the common threat presented by Israel and the USA.
Since 1995 the European Union has given Syria EUR 259 million. The EU pays millions of euros to support the tyrannical Syrian regime in the hope that somehow it will make them believers in democracy, civil liberties, human rights, etc. The Syrians, on the other hand, now find that they have enough spare cash to be able to afford a military alliance with Iran that will inevitably make the world a more dangerous place.
EU taxpayers' money should not be spent in supporting tyrannical and murderous regimes which are the enemies of democracy, freedom and peace.
Madam President, the EU's strategic interest with Syria is maintaining peace in the wider Middle East so that oil flows, and to steer the dispute between Israel and the Palestinians towards a durable two-state solution settlement, as detailed in Mrs De Keyser's report.
Isolated Syria has for some time been helping Iran launch a combined pan-Islamic offensive on Israel, and Syria seeks to keep the Lebanese Government weak by strongly backing Iran's proxy Hezbollah, which Syria believes will also help re-establish its influence in Lebanon.
Nevertheless, Syria has one redeeming feature: it is a secular country that recoils from Islamic fundamentalism, and parts of the ruling Ba'ath elite worry about Syria's deepening defence alliance with theocratic Iran and Islamist Hezbollah. Syria no longer needs to cosy up to Iran in its old alliance against their common enemy, Saddam Hussein's Iraq.
Regrettably, hopes are now fading that the EU can deal directly with the Palestinians under an intransigent Hamas, which refuses to recognise Israel or forswear violence. The time is therefore now ripe to offer assurances to Syria that blocking Hezbollah's re-armament, stopping jihadi fighters' passage into Iraq and improving Syria's appalling human rights record would bring valuable benefits, including the eventual ratification of the strengthened association agreement with the EU.
The EU, as a member of the Quartet, can also help broker an acceptable peace agreement between Israel and Syria over the Golan Heights and the Shebaa Farms where the US may be unwilling. Israel would gain much by talking to its enemy, Syria. Conscious of its vulnerability to rocket attacks, Israel knows that it needs a defensible state, safe from external aggression. Removing Syria as a threat is a key element in achieving this strategic objective. But I endorse the findings of the report and I am hopeful now that the European Union will look to using its considerable leverage over Syria to achieve these objectives.
(EL) Madam President, I too should like in turn to congratulate my honourable friend Véronique De Keyser on the very important report which she has presented to us.
I believe that on the basis of the new geopolitical situation which has arisen in the Middle East, the European Union should formulate its own independent strategy.
Syria is a fact and its role continues to be instrumental to regional stability and security. Europe must talk to Syria and must proceed with a coordinated institutional and political dialogue with the regime in Damascus. I absolutely agree with everything contained in the report and with what my honourable friends have said. However, no one has answered the question of how we shall get Syria to change its conduct and how we shall contribute to the democratisation process. No one has answered that question.
I believe that, without the mechanisms of the association agreement and political dialogue, the potential for the European Union to contribute to the democratisation of Syria is non-existent. That is why I believe that the European Union should not delay in signing the agreement.
For advocates of the isolation of Syria, of sanctions or even of the overthrow of the regime, the civil war in Iraq is the answer to their delusions.
(CS) Madam President, Commissioner, the decision to renew the ratification of the Association Agreement with Syria is a strategic one. The situation in the Middle East is more a case of the glass being half-empty than half-full.
The lack of democratisation in Egypt has encouraged the growth of radical forces; Lebanon is sliding into disarray; and the chances of creating a State in Palestine have, for domestic reasons, disappeared. Relations between the EU and Israel have unravelled since the summer attacks on Lebanon. There is neither a European nor an Israeli policy, with Israel increasingly sinking back into regionalism, no longer capable of solving problems from a broader perspective. Furthermore, as the latest decision on Iraq has shown, the USA does not have a serious policy in the region, either. The end of the policy of playing off one side against the other has undoubtedly served to strengthen Iran. Iran is the only player with a relevant, active policy. Iran's intermediary is Syria. Parliament cannot take any relevant steps in relation to Iran. That would require a joint approach from the EU, the USA and the Russian Federation.
What we in this Chamber can do is to try to draw Syria out of its submissive role as an intermediary. That is the strategy. The tactic is to offer incentives of an economic or international nature, and to do this as a matter of clear, common and uncompromising European policy. We must make demands from Syria in a similarly clear and uncompromising way. This is not a matter of appeasement. The key issue is for Syria to sign up to a gradual lifting of martial law, to the creation of a civil society with full freedom of expression and to respect for minority rights and a transition to a democratic political system based on an open market economy.
Syria must of course cooperate on the investigation into the assassination of Hariri. It must engage in constructive moves towards solving the peace process. It must stop arming Hezbollah and supporting armed Palestinian groups, it must comply with Resolutions 1559 and 1701 and it must also complete the withdrawal of all armed forces from Lebanon and establish diplomatic relations.
We do not own the Association Agreement. What is needed is for Syria to take ownership of it. Our task is to establish, through the Agreement, a Syrian road map towards transition. I should like to call on the Commission and chiefly the Council to give active support both to our strategy and to our tactics.
(PT) Madam President, ladies and gentlemen, the Barcelona Declaration enshrines the objectives of establishing a common area of peace, stability and prosperity through the reinforcement of political dialogue and security, economic and financial partnership, and a social, cultural and human partnership.
This objective has been implemented successfully in recent years, and there are already Association Agreements in place with almost all of the countries of the Mediterranean basin, except, of course, for Syria, for various, understandable reasons. The EU has always been mindful of the events of recent months. It must make a genuine commitment to proper negotiations with Syria, with a view to securing the country's firm desire to conclude the Agreement. Accordingly, Syria will hopefully develop into a democracy that respects human rights and religious freedom, that helps in the fight against terrorism, and that promotes dialogue and lasting peace in the region. To this end, the Syrian Government must take action to end the state of emergency at the earliest opportunity, with the EU lending all possible assistance.
Syria is in a geostrategically vital location and has a crucial role to play in the Middle East peace process. The EU must, once and for all, make clear its belief that strengthening democracy cannot be achieved by means of a policy of bombing or isolation.
(FR) Madam President, Commissioner, ladies and gentlemen, Syria is a country that cannot be ignored in the context of the Middle East crisis. Breaking off all dialogue means isolating the country and carries the risk of the regime becoming more radical. It means pushing Syria even further into the arms of Iran, whose only aspiration is to destroy Israel and to destabilise the region.
If we are to resume talks with Syria now, though, we must be very cautious and lay down firm conditions in advance. We must demand that Syria respect Lebanon's sovereignty and that it comply with the Security Council resolutions calling on it to step up controls at the Lebanese-Syrian border and to stop supplying weapons to Hezbollah. We must make respect for human rights and civil liberties a prerequisite for the signing of any agreement. We must demand that it take concrete action in following up the conclusions of the investigation into the assassination of the former prime minister, Rafik Hariri. I would point out that this is also a prerequisite for the continuation of the negotiations. Finally, it must clearly outline to the international community the measures that it is taking to effectively and practically combat the proliferation of weapons and terrorism in the region. By that, I mean that it must also stop all support to the Hezbollah and Hamas militias.
If the European Union plans to re-open negotiations with Syria, it must do so only if the latter accepts and respects these conditions. Today, conditions for the signing of any association agreement have not been met, which is something that I deplore. We must call on Syria to abandon its closed-shop mentality and confront this country with its responsibilities in a region in which all of the actors must work on establishing peace and stability.
Madam President, I should like to endorse the recommendations of Mr De Keyser's report, in particular that it is time to review engagement with Syria by Europe and the world, not to compromise our principles but to advance them. A strong message needs to be sent to Syria with regard to human rights and improving its record on freedom of expression, torture and abolition of the death penalty. The human rights lawyer Anwar al-Buni, who, amongst hundreds of others, signed the petition calling for respect for Lebanese sovereignty, should be released from custody forthwith, along with hundreds of prisoners of conscience.
Labelling Syria part of an axis of evil has achieved nothing. I welcome the fact that in the last month the Commissioner has authorised her representatives to hold discussions with Syria's ministries for Foreign Affairs and Economic Affairs and that this week the European Parliament will offer the prospect of signing the association agreement if Syria genuinely chooses to work with Europe to achieve peace in the Middle East.
(NL) Madam President, I should like to thank the rapporteur, Mrs De Keyser, for her hard work, and I should like to take this opportunity to express my concern in this area, for let us be honest. We can hardly imagine the European Union, being a Union of values and standards, concluding a cooperation agreement with a rogue state such as Syria. That, though, is the reality, when one considers the links with Hezbollah and Iran.
The only option is to use a cooperation agreement, and the associated negotiations, as an opportunity to prescribe a number of minimum conditions in the area of human rights, because there is increasing oppression against trade unions, journalists and religious minorities in Europe. Syrian citizens belonging to religious minorities, as well as Assyrian Christians returning to Syria, are put behind bars almost without exception. There is therefore every reason finally to bring the EU's immigration policy and return policy to Syria into line with each other at European level, and to suspend return policy to Syria for the time being. That appears to me to be a first step.
Secondly, we must demand firm guarantees for religious freedom; the Syrian Government must stop interfering with religious minorities in Syria itself, for the various religious communities and ethnic groups are having a particularly hard time at the moment because of the way Syria is managing their interests.
Europe has, in this respect, a reputation to lose, because the European churches are based on the earliest churches that have spread their faith from Syria also in the direction of Europe. This means that the European Union has the onerous task of ensuring, should a cooperation agreement prove to be the solution at this point, that firm guarantees are demanded for improvement in all these areas.
President-in-Office of the Council. (FI) Madam President, ladies and gentlemen, first of all thank you for this very valuable debate. During it, it became clear that the same phenomenon is evident in this Chamber as in the international community and among the moderate Arab countries too, that there are slightly different views about what kind of policy on Syria is the best and most effective to make the country once again a constructive member of the international community.
The European Union has come to the conclusion that isolation will drive Syria in the wrong direction, and the Council specifically discussed this and laid down new policy on the matter at the start of August, so that we would be in contact with all the relevant players to resolve the Middle East question. Syria is one of the relevant players. Consequently, I can say, for example in reply to the hope expressed by Mr Swoboda that the Presidency must listen in particular to those that aim to build robust dialogue with Syria, that that is what we have also done. One example of that is the approaching Euro-Mediterranean Conference of Foreign Ministers in Tampere, to which Syria has also been invited.
It is also certainly valuable to build and activate dialogue between parliaments, as Mr Salafranca mentioned in his speech. The right circumstances and also the right timing are very important in the rewarming of these relations. Obviously, in the measures that we ourselves are taking we will aim specifically to give Syria the opportunity to play a positive role.
It is very apparent from this discussion that in the search for a solution to the situation in the Middle East everything affects everything else. Accordingly, over recent months we have actively tried to find a comprehensive, long-term and lasting solution to the Middle East question. The search has been a very active one. High Representative Javier Solana is in the region today in fact, and he intends to visit not only Israel and the Palestinian territories, but also Beirut, Jordan and possibly other places too. In other words, contact with the various parties is very important.
Member of the Commission. Madam President, honourable Members, thank you for pushing forward this process of reflection on this strategically vitally important country in the Middle East. I think this was a very important debate.
Allow me to answer a few very specific questions. One was on human rights. In the absence of an association agreement in force, the European Union has no platform for an in-depth dialogue on human rights with Syria where it could also discuss critical issues - and there are many to be discussed - such as the abrogation of emergency rule, the amendments to the laws on politically partisan NGOs, the granting of citizenship to stateless Kurds or the setting-up of a national council on human rights.
I do not think we should make total progress on human rights a precondition for signature. However, we - meaning the representatives of the Commission and the Member States in Damascus especially - use our political instruments such as démarches and political declarations to denounce the most severe abuses of human rights. For instance, we raise with the Syrian authorities the situation of prisoners of conscience, detainees, on a very regular basis; and we also systematically observe the trials at the state security court. In addition, through our cooperation programmes we are supporting the emergence of an open civil society in Syria.
The Commission therefore launched six micro-projects in January under the European initiative for democracy and human rights. These target Arab lawyers, women's organisations, refugee organisations, the Kurdish minority and the media, and also promote women's and children's rights. However, in the present situation of tightening control by the security services, those projects and most training activities have had some difficulty in getting off the ground. The authorities challenge the legality of these projects in Syria, political NGOs are sometimes tolerated but not always authorised, and we are therefore investigating solutions to these problems. Of course, we have also raised individual cases directly with the Syrian Government.
With regard to questions of assistance, EU financial assistance has not gone to supporting the regime, as was mentioned earlier by some colleagues here. It has gone, for example, to supporting the private sector and also the small and medium-sized enterprises. We have helped the people directly, for instance through health programmes, and we have targeted help at getting reforms to open up the economy and trade, competition and investment - things that will be very important for the future development of the country.
Finally, I would like to reiterate a point I made earlier. We are in favour of a dialogue with Syria with a political and economic perspective. We are trying to maintain a positive perspective, building on progress that has already been made, for example in supporting the reforms the government is undertaking to open up the economy that I have just mentioned to and decentralise power. But at the same time, as I said before, we will be looking at practical action on regional issues such as the implementation of Security Council resolution 1701, and playing a positive role, for instance in Palestine. This will determine how fast we can proceed with our future engagement, and I see that a great majority in this debate also seems to lean in that direction.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.